Filed 3/30/22 Trigueros v. Workers’ Compensation Appeals Bd. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT



 ROGELIO TRIGUEROS,
                                                                                             F083323
                    Petitioner,
                                                                               (WCAB No. ADJ13190781)
                    v.

 WORKERS’ COMPENSATION APPEALS                                                             OPINION
 BOARD and GONZALEZ AG, INC. et al.,

                    Respondents.


                                                   THE COURT*
         ORIGINAL PROCEEDINGS; petition for writ of review from a decision of the
Workers’ Compensation Appeals Board. Deidra E. Lowe and Craig Snellings,
Commissioners, and Anne Schmitz, Deputy Commissioner. Marilen Zinner, Workers’
Compensation Administrative Law Judge.
         Law Offices of Sef Krell and Sef Krell for Petitioner.
         Allison J. Fairchild for Respondent Workers’ Compensation Appeals Board.
         No appearance for Respondents Gonzalez Ag, Inc. and Star Insurance Company.
                                                        -ooOoo-

______________________
*     Before Detjen, Acting P.J., Smith, J. and Snauffer, J.
                                    BACKGROUND
       In April 2020, petitioner Rogelio Trigueros filed a claim for workers’
compensation benefits claiming injury to his upper extremities, shoulders, arms, hand and
fingers through February 19, 2020, while employed as a farm laborer for respondent
Gonzalez Ag., Inc. (employer).
       On May 4, 2020, employer’s insurance carrier mailed a Notice Regarding Delay of
Workers’ Compensation Benefits from Kansas City, Missouri, to petitioner in California.
Sixteen days later, petitioner requested and obtained a panel of three chiropractic
Qualified Medical Evaluators (QME panel) eligible to evaluate petitioner’s workers’
compensation claim pursuant to Labor Code sections 4060, subdivision (c) and 4062.2,
subdivision (b).1 Employer challenged the timing of petitioner’s request for a QME
panel and the matter proceeded to trial, resulting in the workers’ compensation
administrative law judge (WCJ) concluding the panel was valid.
       Employer petitioned the WCAB for removal of the WCJ, which the WCAB
subsequently deemed a petition for reconsideration. Employer argued it suffered
significant prejudice because the WCJ’s ruling deprived it of its opportunity to request
the medical specialty by allowing petitioner to request a QME panel after only 16 days
from the mailing of the delay notice from out of state, rather than adding 10 additional
days to the minimum section 4062.2 10-day waiting period per the general mail delay
extension provision under Code of Civil Procedure section 1013, subdivision (a)
(CCP § 1013). In an August 4, 2021, Opinion and Decision after Reconsideration
agreeing with employer, the WCAB replaced the WCJ’s finding with its own finding that
the QME panel was invalid because petitioner prematurely requested it before waiting
20 days from mailing of the Delay Notice. In doing so, the WCAB stated it applied its


1      Further statutory references are to the Labor Code, unless otherwise indicated.

                                             2
own rules as set forth under California Code of Regulations, title 8, section 10605
(WCAB rule 10605) rather than the more general CCP § 1013 mail delay provisions.
                                      DISCUSSION
       The WCAB’s findings and award must be upheld if supported by substantial
evidence in light of the entire record. (Labor Code, § 5952; LeVesque v. Workers’ Comp.
Appeals Bd. (1970) 1 Cal.3d 627.) Meanwhile, “[q]uestions of statutory interpretation
are, of course, for this court to decide.” (Western Growers Ins. Co. v. Workers’ Comp.
Appeals Bd. (1993) 16 Cal.App.4th 227, 233.)
       As the WCAB set forth in the challenged opinion, as well as its prior en banc
decision in Messele v. Pitco Foods, Inc. (2011) 76 Cal.Comp.Cases 956 (Messele)2 and
as established under section 5316, the WCAB’s own rules govern service of process and
any applicable extensions of time to act where they differ from the more generally
applicable provisions under CCP § 1013. Differing from the Code of Civil Procedure,
WCAB rule 10605 provides, in relevant part:
          “(a) When any document is served by mail, fax, e-mail or any method
       other than personal service, the period of time for exercising or performing
       any right or duty to act or respond shall be extended by:
              “(1) Five calendar days from the date of service, if the place of
              address and the place of mailing of the party, attorney or other agent
              of record being served is within California;
              “(2) Ten calendar days from the date of service, if the place of
              address and the place of mailing of the party, attorney or other agent
              of record being served is outside of California but within the United
              States; [¶] … [¶]
          “(b) For purposes of this rule, ‘place of address and the place of
       mailing’ means the street address or Post Office Box of the party, attorney
       or other agent of record being served, as reflected in the Official Address


2      Modified on other grounds as stated in Messele v. Pitco Foods, Inc. (2011)
76 Cal.Comp.Cases 1187 and Messele v. Pitco Foods, Inc. (2011) 76 Cal.Comp.Cases
1318.

                                             3
       Record at the time of service, even if the method of service actually used
       was fax, e-mail or other agreed-upon method of service.” (Italics added.)

       WCAB Rule 10605, subdivision (b) expressly defines “place of address and the
place of mailing” is a single defined reference to the location of the person being served;
the location where any triggering mailing originates from is thus irrelevant. (See also
former Cal. Code Regs., tit. 8, § 10507 similarly dependent only on “the physical address
of the party … being served.”)
       In granting the present petition for writ of review, this court notified the parties
that it appeared the WCAB based its determination on the out-of-state location where the
claims administrator mailed the triggering delay notice from instead of the location where
it served the notice on petitioner, and that pursuant to WCAB Rule 10605(a)(1), the
WCAB instead should have added only five days to the statutory 10-day waiting period,
for a total of 15 days, before considering the first day a party may validly request a QME
panel. The WCAB responded that it agreed and requested this court annul the WCAB’s
decision and remand the matter for further proceedings.
       After advising the parties the failure to respond to the WCAB’s letter brief would
be deemed agreement its requested relief may issue without further proceedings, the
parties have not responded. Accordingly, this court grants the WCAB’s request and
remands the matter to the WCAB.
                                      DISPOSITION
       The WCAB’s August 4, 2021, Opinion and Decision after Reconsideration is
vacated and the matter is remanded to the WCAB for further proceedings consistent with
this opinion.
       The parties shall bear their own costs before this court.




                                              4